

116 S450 RS: Veterans Improved Access and Care Act of 2019
U.S. Senate
2019-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 412116th CONGRESS2d SessionS. 450IN THE SENATE OF THE UNITED STATESFebruary 12, 2019Mr. Gardner (for himself, Mr. Peters, and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsFebruary 5, 2020Reported by Mr. Moran, with an amendment and an amendment to the titleStrike out all after the enacting clause and insert the part printed in italicA BILLTo require the Secretary of Veterans Affairs to carry out a pilot program to expedite the
			 onboarding process for new medical providers of the Department of Veterans
			 Affairs, to reduce the duration of the hiring process for such medical
			 providers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Veterans Improved Access and Care Act of 2019.
		2.Pilot program on expediting the Department of Veterans Affairs process for onboarding new medical
			 providers
			(a)Pilot program authorized
 (1)In generalThe Secretary of Veterans Affairs shall carry out a pilot program to assess the feasibility and advisability of expediting the process of the Veterans Health Administration for on­board­ing new medical providers.
 (2)Goal for programUnder the pilot program, the Secretary shall seek to reduce the length of time it takes to onboard medical providers to no more than 60 days.
				(b)Locations
 (1)In generalThe Secretary shall select not fewer than ten medical facilities of the Department of Veterans Affairs at which to carry out the pilot program.
 (2)Regional diversityThe medical facilities selected under paragraph (1) shall be located in regionally diverse areas, as determined by the Secretary.
 (3)PriorityIn selecting medical facilities under paragraph (1), the Secretary shall give priority to medical facilities facing hiring shortages of licensed independent medical providers.
 (c)Onboarding process definedIn this section, the term onboarding process means the process of bringing on a medical provider applicant after the medical provider is offered a tentative position, including certification of credentialing, background investigation, assessment of health status, and such other actions as are necessary for starting employment.
			3.Strategy to reduce duration of hiring process of Department of Veterans Affairs for licensed
			 professional medical providers
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a strategy to reduce the duration of the hiring process of the Department of Veterans Affairs for licensed professional medical providers by half.
 (b)Expedited certificationThe strategy submitted under subsection (a) shall describe how the overall certification of credentials process of the Department for licensed professional medical providers can be expedited.
	
 1.Short titleThis Act may be cited as the Veterans Improved Access and Care Act of 2020.
		2.Expansion of quarterly update of information on staffing and vacancies at facilities of the
			 Department of Veterans Affairs to include information on duration of
			 hiring process
 (a)Quarterly updateSubsection (a)(1) of section 505 of the VA MISSION Act of 2018 (Public Law 115–182; 38 U.S.C. 301 note) is amended by adding at the end the following new subparagraph:
				
 (E)Beginning with any update under paragraph (3) on or after the date of the enactment of the Veterans Improved Access and Care Act of 2020, the following: (i)For employees appointed under paragraphs (1) and (3) of section 7401 of title 38, United States Code, the number of employees for which the duration of the process from validation of vacancy to receipt of official offer and notification of actual start date exceeds the metrics laid out in the Time to Hire Model of the Veterans Health Administration, or successor model.
 (ii)The percentage of employees who are described in clause (i) compared to all employees appointed under paragraphs (1) and (3) of section 7401 of such title during the same period.
 (iii)The average number of days potential hires or new hires appointed under paragraphs (1) and (3) of section 7401 of such title spent in each phase of the Time to Hire Model, or successor model..
 (b)Reduction in frequency of Inspector General reviewsSubsection (a)(5) of such section is amended by striking a semi-annual basis and inserting an annual basis. (c)Annual reportSubsection (b) of such section is amended, in the first sentence, by adding before the period at the end the following: and to improve the onboard timeline for facilities for which the duration of the onboarding process exceeds the metrics laid out in the Time to Hire Model of the Veterans Health Administration, or successor model.Amend the title so as to read: A bill to amend the VA MISSION Act of 2018 to expand the quarterly update of information on
			 staffing and vacancies at facilities of the Department of Veterans
			 Affairs, and for other purposes..February 5, 2020Reported with an amendment and an amendment to the title